DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art teaches culturing Fusarium proliferatum in potato dextrose agar (PDA) medium, fermenting by culturing the strain on MEA medium at 28 + 0.5 °C for 3 days, inoculating pieces of fresh mycelium into 250 mL Erlenmeyer flasks each containing 100 mL of malt-extract (ME) liquid medium, incubating at 28 + 0.5 °C on rotary shakers at 150 rpm, transferring a suspension of the strain into Erlenmeyer flasks each containing 500 mL of ME liquid medium, incubating the flask cultures at 28 + 0.5 °C for 7 days, adding ethyl acetate to the fermentation broth at a volume ratio of 1:1, filtering the fermentation broth, obtaining secondary metabolites, and adding methanol to the ethyl acetate extract to obtain a metabolite product. However, the prior art does not teach culturing Fusarium proliferatum DZHQ1 (CGMCC Accession No. 14983) in a PDA liquid medium for 5-8 days at 20-28°C to produce a fermentation broth comprising betaine, scopoletin, harmine, rosmarinic acid, oxipurinol, resveratrol, naringenin, catechin, taxifolin, and xanthohumol, and culturing the endophytic fungus in the presence of ethyl acetate extract:methanol at 0.01-0.05 g:1 mL to obtain a metabolite product, as claimed in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1651